Citation Nr: 1453458	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  91-50 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include spinal fractures and herniated discs. 

2.  Entitlement to service connection for quadriparesis. 

3.  Entitlement to an initial rating in excess of 10 percent prior to September 22, 2011 and in excess of 20 percent thereafter, for residuals of a whiplash injury to the cervical spine, with subluxation of C3-4.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) as due to service connected disability.


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1972 to May 1979. 

He had subsequent service in the Marine Corps Reserve from May 1979 to September 1987, including periods of active duty for training as follows: June 5 to 6, 1980; June 16 to 29, 1980; May 4 to 17, 1981; September 21 to October 4, 1981; August 21 to September 3, 1983; August 2 to 18, 1984; May 4 to 18, 1985; June 21 to July 5, 1986; and October 13 to November 26, 1986. 

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic files and has considered the documents contained therein in the decision below.

Procedural History

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 1990 and April 1991 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In June 1993, at the request of the Veteran, the case was administratively remanded and held in abeyance in view of a pending action before the Board for Correction of Naval Records (BCNR).  In August 1995, again at the request of the Veteran, the case was returned to the RO to provide him with an opportunity to review his claims folder.  In August 1996, the Veteran again requested that his case be remanded to the RO pending resolution of his claim before BCNR.  In October 1996, the Board granted the Veteran's request, remanding the matter to the RO. 

In July 2000, the case was returned to the Board upon receipt of a letter reflecting that the Veteran's claim before the BCNR had been administratively closed in March 1994 based upon his failure to submit additional evidence.  In July 2001, the case was remanded by the Board for additional evidentiary development.  Thereafter, the case was remanded in March 2007 for a hearing which the Veteran failed to appear.  It was then returned to the Board, and in February 2009 and August 2011, the Board remanded this appeal for further evidentiary and procedural development.  In October 2012, an independent medical examiner's expert opinion was requested.  

Representation

The Veteran was previously represented in this appeal by the Disabled American Veterans, then the Marine Corps League, and then The American Legion.  In November 1994, the American Legion requested leave to withdraw as the Veteran's representative, citing a possible threat from him, as well as his continued lack of cooperation.  In February 1995, the Board granted the American Legion 's motion based on a showing of good cause.  In May 1995, the Veteran appointed the Non Commissioned Officers Association (NCOA).  However, he revoked NCOA's representation authority by written correspondence received in April 2009.  Subsequent statements from the Veteran mentioned new representation by National Veterans Legal Services Program (NVLSP), however, the May 2009 authorization for representation was incomplete (i.e., not signed by a representative of NVLSP).  Thus, the Board contacted the Veteran to clarify his wishes as to representation.  The January 2011 letter informed the Veteran that he could represent himself, select a Veterans Service Organization (VSO), or designate an attorney-at-law or accredited agent.  This letter also notified him that if the Board did not hear from the Veteran or his new representative within 30 days of the letter, it would assume that the Veteran desired to represent himself.  In February 2012, NVLSP submitted a motion to withdraw as the Veteran's representative.  In a February 2012 letter, NVLSP informed the Veteran of their request to withdraw.  The undersigned granted NVLSP's motion to withdraw in January 2014.  The Veteran was informed of the ruling via a letter dated that same month and was given the opportunity to obtain another representative.  As of the date of this decision, no information has been received indicating that the Veteran has designated a VSO, attorney-at-law, or accredited agent as his representative.  As such, it is presumed that he is representing himself. 

Board Hearing

A review of the record shows that in connection with this appeal, the Veteran requested and was scheduled for a personal hearing before a Veterans Law Judge in Washington, DC, to be held in March 1992.  At the request of the Veteran, his hearing was rescheduled on four subsequent occasions.  In June 1993, for the fifth time, the Veteran requested postponement of his hearing, pending resolution of his claim before BCNR and his request was granted.  In a June 2000 letter, he was advised of his right to a hearing, but he did not respond. In light of this procedural history, in its July 2001 remand, the Board found that the Veteran's hearing request had been withdrawn.  He was advised that he was free to request a hearing at any time prior to a final adjudication by the Board on his claims. 

In October 2005, shortly after his case was again certified to the Board, the Veteran requested a personal hearing before a Veterans Law Judge.  He claimed that he was unable to travel to Washington, DC, in light of his disabilities.  In March 2007, the Board remanded the matter to the RO for the purpose of affording the Veteran a travel Board hearing.  Pursuant to the Board's remand instructions, in a March 2008 letter, the Veteran was notified of the time and date of the hearing by mail.  He, however, failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2010), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of this appeal, based on the evidence of record. 

TDIU

The record raises a question of whether the Veteran is currently unemployed due to his service connected disabilities, in particular his back disability.  A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is seeking an increased disability rating for his cervical spine disability.  Moreover, in the decision below, service connection for a back disability is being granted.  While he has primarily argued that his unemployment is due to his back and quadriparesis, as service connection is now being granted for the back disability and since he has a pending increased disability rating claim, the Board will consider the issue of entitlement to TDIU under Rice to be before the Board.  

Outstanding claims

A review of the record shows that there are several outstanding claims which have not yet been adjudicated by the RO.  In April 1990, the Veteran submitted a claim of service connection for liver dysfunction and encephalitis.  In September 2002, he appeared to raise claims of service connection for hypertension and residuals of a broken left femur, as well as increased ratings for service-connected sinusitis and residuals of a tonsillectomy.  He also requested reopening of his previously denied claim of service connection for sinus tachycardia.  The Board previously referred these issues to the AOJ in its August 2011 remand.  A review of the file reveals these issues have not been adjudicated by the AOJ.  As the Board does not have jurisdiction over these matters, they are RE-REFERRED to the RO for appropriate action.

The issues of the disability rating of the service connected cervical spine disability, entitlement to TDIU, and the claim for service connection for quadriparesis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a back disorder, to include spinal fractures and herniated discs, was incurred in service.  

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a back disorder, to include spinal fractures and herniated discs, was incurred in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.6 (a), 3.102, 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the decision below is granting the Veteran's claim for service connection for a back disorder.  As such, any deficiencies with regard to VCAA as it pertains to that issue are harmless and nonprejudicial.  

Legal Criteria and Analysis

As noted, the record reflects that the Veteran served on active duty from June 1972 to May 1979.  He had subsequent service in the Marine Corps Reserve, including periods of active duty for training.

On March 5, 1978, the Veteran sought medical treatment, claiming that he had been in an automobile accident in which he had been struck from behind by a car.  He complained of a pain which felt "like strained muscles beginning at the base of skull, continuing to mid thoracic of back."  The impression was neck strain.  

Following the Veteran's automobile accident, neurological examination was within normal limits, with normal motor strength, sensation, and reflexes.  An x-ray study revealed a questionable unilateral facet subluxation at C3-4 on the left.  

In April 1978, the Veteran was hospitalized in connection with his complaints of increased spine pain, as well as shoulder and arm paresthesias.  Repeat X-ray studies revealed what appeared to be a definite unilateral facet subluxation at C3-4.  EMG and NCV testing was normal.  The diagnosis was mild residuals, cervical spine, flexion-extension injury, with no neurologic deficit, improved.  

In July 1978, the Veteran was evaluated at the Neurosurgery clinic at Walter Reed Army Medical Center in light of his claims of continued symptoms.  The Neurological Consultation Report noted that the Veteran had the following trauma of flexion extension injuries:  minimal dislocation fractures at C3, C4, and C5; flexion extension fractures C3 to C7; protruding discs at C3 to C7; anterior complete compression fractures T4 to T12; T1 to T3 slice fractures; ruptures of T5, T6, and T8; anterior complete compression fractures L1 to L5; L5 disc rupture; L3 to L5 slice fractures; S1 to S3 anterior compression fractures; complete avulsion fractures of S1 to S5; and dorsal avulsion fractures of the coccyx.  

EMG testing was again performed in November 1978 and revealed no abnormalities, but for fasciculation in the first dorsal interspace.  

Following his separation from active service, private medical records show that in December 1979, the Veteran sought emergency treatment at a private facility.  He complained of chronic neck pain since an automobile accident the previous year.  The examiner felt that the Veteran had a severe torticollis and possible disc abnormality.  

In a June 1980 physical examination report, neurologic examination was noted as normal.  The Veteran denied recurrent back pain.  

Private medical records show that in February 1981, the Veteran sought treatment, claiming that he had neck spasms and felt "weak all over."  Examination showed normal reflexes and normal range of motion of the cervical spine, but markedly abnormal grip strength.  The examiner noted that X-ray studies obtained in December 1980 showed old slice fractures of T-1 to T4; dorsal spine fractures of T-1 to T-6 of previous origin; disc narrowing at T-5 and T-6; C-7 herniated nucleus pulposus to right; and T-4 to T-12 spondyltic anterior narrowing of old compression fractures.  

Subsequent service treatment records show that, at his April 1983 military reenlistment medical examination, the Veteran reported a history of a whiplash injury in April 1978.  He denied recurrent back pain and the examiner indicated that there were no sequelae from the whiplash injury.  A neurologic examination was normal.  

In December 1985, a triennial medical examination report demonstrated that neurologic examination was normal.  On a report of medical history, the Veteran denied recurrent back pain, and the neck and spine were normal on clinical evaluation.  

Service treatment records show that in October 1986, apparently while on period of active duty for training, the Veteran sought treatment for a sudden onset of right-sided back pain while running.  In November 1986, also during active duty for training, he claimed that he again further aggravated back by using Nautilus equipment.  At a December 1986 orthopedic consultation, the Veteran reported an initial onset of right thoracic pain two months prior, after falling three to four feet and hitting his mid back against a concrete block.  He indicated that he again experienced pain during physical training in October 1986.  

In light of his claims of continued symptoms, the Veteran was hospitalized for evaluation.  Physical examination was normal, but for claims of tenderness to the trapezius and rhomboids on palpation.  Neurological examination was normal and strength was 5/5 in all muscle groups.  Laboratory testing was normal, including a negative rheumatoid arthritis factor.  A whole body bone scan was thereafter conducted and the results of the study were normal.  An EEG was obtained as a screening test and was normal except for mild slowing which was thought to be nonspecific.  A CT scan of the head was normal.  An MRI of the lumbar and thoracic spine was normal.  For thoroughness, a lumbar, thoracic, and cervical myelogram with CT was done.  The results were normal.  

Based on these findings, in February 1987, a Medical Board concluded that the Veteran was unfit for full duty.  It was noted that despite exhaustive testing, there were no objective findings to explain the Veteran's complaints.  There were no anatomic bases and the psychiatric evaluation was strongly suggestive of a functional etiology.  

In May 1987, the Veteran sought hospitalization at Portsmouth Naval Hospital, claiming to have severe thoracic pain and an inability to walk.  During hospitalization, he underwent extensive workup, including plain films, CT scan, myelogram, MRI, and EMG, all of which were normal with the exception of a psychiatric examination which was questionable for a personality disorder.  Further, it was noted that on a serial basis, the Veteran demonstrated a total inability to move muscles on command.  However, it was also noted that the Veteran had been observed picking up large objects, eating well with his knife and fork, and swinging his legs to the side of the bed or over the railing in a manner inconsistent with his total left lower extremity paralysis.  

The Veteran was examined in September 2011.  Following his examination of the Veteran and review of the claims file in its entirety, the examiner provided an opinion as to the Veteran's quadriplegia but did not opine as to whether a back disorder, to include spinal fractures and herniated discs, was at least as likely as not related to the Veteran's service.  

In October 2012, the Board requested an independent medical expert (IME) opinion as to the etiology of the Veteran's claimed back disorder.  An opinion was obtained in November 2012.  The examiner stated he is a board-certified neurologist with more than sixteen years of clinical experience beyond internship, residency and fellowship training in neurology.  After a review of all of the evidence, the examiner he noted a diagnosis of chronic pain due to post-traumatic and degenerative joint disease (includes spinal fractures and herniated discs) at multiple spine levels including C3-4.  He opined that it is as likely as not that the whiplash injury in 1987 and traumatic injury to the back in 1986 while in service contributed to the subsequent degenerative changes of the spine at multiple levels.  These abnormalities are apparent on imaging studies.

A Veteran is defined as "a person who served in the active military, naval, or air service and who was discharged or released under conditions under than dishonorable.  38 C.F.R. § 3.1(d).  The term "active service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Upon review of the evidence above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a back disorder is warranted.  Indeed, the record contains evidence of a current disability of the back, which includes spine fractures and herniated discs at multiple levels in the thoracic spine.  Moreover, there is competent medical evidence that the current back disability is related to an injury in service.  Indeed, the IME's opinion clearly states that "[i]t is at least as likely as not that the whiplash injury in 1978 and traumatic injury to the back in 1986 while in service contributed to the subsequent degenerative changes of the spine at multiple levels."  

The Board acknowledges that the examiner stated that the in-service injuries contributed to the current disability.  While the examiner did not state the injuries caused the current disability, but rather contributed to the same, the opinion still associates, at least in part, the current back disability to the injuries in service.  The opinion is reliable as it was provided by an expert and it was based on a review of the file.  Moreover, the examiner provided a reasoning for his opinion which was based on the continuous repetitive findings of the conditions since the injury.  This opinion stands uncontradicted by any other competent medical opinion of record.  

Accordingly, resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted for a back disability, to include spinal fractures and herniated discs.  To this extent, the appeal is granted. 


ORDER

Service connection for a back disability, to include spinal fractures and herniated discs, is granted.  


REMAND

The Board seeks service connection for quadriparesis and an increased disability rating for residuals of a whiplash injury to the cervical spine.  After a review of the evidence, the Board finds that additional development is needed prior to deciding these issues.

In regards to the quadriparesis, an independent medical (IME) opinion was obtained in November 2012.  At the time, the examiner opined that it is unlikely that quadriplegia is related to the traumatic injuries to the spine he sustained while in service.  He qualified his opinion by stating that the possibility of such relationship "could not be ruled out completely."  In another part of the opinion, the examiner appears to draw a relationship between the spinal disabilities and his quadriplegia.  Indeed, he stated that the current disability is due to chronic pain due to post-traumatic and degenerative disease at multiple spine levels, including C3-4.  

The above opinion is inadequate for appellate review.  The examiner did not completely rule out a relationship.  Moreover, while he stated that the current disability is due to chronic pain due to disabilities at multiple spine levels, he did not specify which disability he was referring to.  Given the ambiguity of the IME opinion with regards to the quadriparesis, the Board finds that a new opinion as to that issue is needed prior to deciding the claim.  The opinion should address any relationship to service and/or the cervical spine disability and the now service connected back disability.

The Veteran has submitted multiple letters since the most recent Supplemental Statement of the Case (SSOC) of November 2011.  In the multiple letters and submissions, the Veteran references treatment by private physicians, states that his disabilities are worse.  It is unclear as to whether which disability he is claiming is worse.  However, it is clear that the Veteran was seeking to be seen by private physicians.  Indeed, a March 2013 letter clearly states so.  Moreover, a single page VA outpatient treatment record within the Veteran's Virtual VA file implies that the Veteran has continued to receive treatment at the VA.  Given the above, it appears that there may be relevant outstanding treatment records which need to be obtained.  

Additionally, the Board notes that the September 2011 VA examination is confusing as to the symptoms associated with the Veteran's cervical spine disability.  In this regard, the Board notes that in September 2011 the Veteran was afforded various VA examinations including the back and the neck.  Opinions were provided regarding the Veteran's quadriparesis and current severity of the cervical spine disability.  However, the findings noted as to the neck symptomatology are conflicting.  Indeed, the examiner provided a diagnosis of cervical spine strain with no neurological pathology noted.  However, later in the examination the examiner noted neurological abnormalities including quadriplegia.  Later on in the report, however, in providing a medical opinion, he stated repeatedly that the etiology of the quadriplegia could not be provided without resorting to mere speculation.  

In the August 2011 remand, the Board asked that an examination of the cervical spine be conducted and that all of the symptomatology, including any neurological findings, be properly noted.  The September 2011 examiner provided contradictory findings as to the neurological symptoms and therefore, the Board cannot properly assess the current severity of the Veteran's cervical spine disability.  

Therefore, considering the above and in order to ensure due process, the Board finds that a new VA examination regarding the cervical spine is needed.  Indeed, the most recent VA examination of record is from September 2011 and is now over three years old, and given the above coupled with Veteran's contentions of worsening symptoms, the Board will finds that a new examination is needed.

Finally, as noted in the Introduction portion of the decision above, the Board has found that there is an implied claim for TDIU.  Rice, supra.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.  

Accordingly, the case is REMANDED for the following action:

1. Via a 38 C.F.R. § 3.159(b) letter addressing TDIU, among the other issues, the AOJ should contact the Veteran and request that he provide the name, address and date of treatment of any private physician who has treated him since 2012 and ask that he provide appropriate releases of information for the treatment records.  After the Veteran has identified all private medical treatment received, and after he has submitted the appropriate release of information forms, the AOJ should obtain and associate with the claim file all identified records.  All efforts to obtain the records should be clearly documented in the claim file.  If the records are unavailable, it should be clearly noted in the record.

2. The AOJ should obtain any outstanding VA outpatient treatment records since 2011.  All efforts to obtain the records should be clearly documented in the claim file.  If the records are unavailable, it should be clearly noted in the record.

3. After the above developments have been completed, the AOJ should request a medical opinion as to whether the Veteran's currently diagnosed quadriparesis is at least as likely as not (50 percent or greater probability) due to an injury in service and/or has been caused or aggravated by the service connected cervical spine and back disabilities.  The claims file must be provided to the examiner for review in connection with the examination and access to the Veteran's Virtual VA file should be afforded.  If the examiner is unable to provide the requested opinion without an examination of the Veteran, an examination should be scheduled.  A complete rationale for any opinion rendered must be provided.  

4. After the developments in (1) and (2) above have been completed, the AOJ should schedule the Veteran for an orthopedic examination to determine the current level of severity of the Veteran's service connected cervical spine disability.  Ranges of motion of the cervical spine should be provided, additional functional loss after repetitive use should be provided, and the severity of any neurological manifestations should be noted.  The examiner should also note whether the Veteran suffers any incapacitating episodes and characterize any cervical spine intervertebral disc disease identified is mild, moderate, severe, or pronounced in degree.  A complete rationale for any opinion rendered must be provided.  

5. After completion of the above, and any additional development deemed necessary, the AOJ should adjudicate the Veteran's claims on appeal.  If the benefits sought remain denied, the Veteran and his representative, if any, should be provided a supplemental statement of the case and an appropriate period of time to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


